ORDER
PER CURIAM.
Appellant, Hope Heinks, (“defendant”), appeals the judgment of the Circuit Court of St. Charles County, convicting her of three counts of stealing by deceit in violation of Section 570.030, RSMo 1994, following a bench trial. Defendant was sentenced as a prior and persistent offender, to ten years’ imprisonment on each of the three counts, with sentences to run concurrently. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find no error of law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).